 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 26 
180 
Palm Beach Metro Transportation, LLC 
and 
Amal-
gamated Transit Union, AFL
ŒCIO, Local 1577.  
Cases 12ŒCAŒ025842, 12ŒCAŒ025866, and 12Œ
CAŒ025969
 July 26, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On March 22, 2010, Administrative Law Judge Wil-
liam N. Cates issued the at
tached decision.  The Re-
spondent filed
 exceptions and a supporting brief.  The 
General Counsel filed an answering brief, cross-
exceptions, and argument in support. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs
1 and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions, to 
modify his remedy,
3 and to adopt the recommended Or-
der as modified.
4 The judge concluded that th
e Respondent violated Sec-
tion 8(a)(5) of the Act on April 28, 2008, by unilaterally 
reducing the number of hours and days of work of unit 
employees. The judge rejected the Respondent™s conten-

                                                           
1 The General Counsel has moved in 
his answering brief to strike the 
Respondent™s exceptions and supporting brief. Although the exceptions 
and brief are not in strict conformi
ty with the Board™s Rules and Regu-
lations, we find that they are not so
 deficient as to warrant striking 
them. Accordingly, we deny the General Counsel's motion.  See gener-
ally Postal Service, 
339 NLRB 400 fn. 1 (2003). 
2 We observe that the Board™s decision in 
Eugene Iovine, Inc.,
 353 
NLRB 400 (2008), enfd. 371 Fed.Appx.
 167 (2d Cir. 2010), vacated 
and remanded 131 S.Ct. 458 (2010), a case cited by the judge, was 

recently reaffirmed by the Board.
  See 356 NLRB 1056 (2011). Mem-
ber Hayes did not participate in the recent 
Eugene Iovine
 decision
.  He 
expresses no view concerning the rati
onale for finding a violation there 
and finds no need to rely on that decision in this case. 
3 In accordance with 
our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), enf. denied on other grounds sub nom. 
Jackson Hospital Corp. v. NLRB
, 647 F.3d 1137 (D.C. Cir. 2011), we modify 
the judge™s recommended remedy by 
requiring that backpay and other 
monetary awards shall be paid 
with interest compounded on a daily 
basis.  Also, the judge inadvertently failed to specify that backpay and 
other make-whole relief shall be
 computed in accordance with 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971). 
4 We find merit in the General 
Counsel™s exception to the judge™s 
failure to require that the remedial notice be mailed to those employees 
working out of the Belle Glade area, 
inasmuch as they do not report to 
the West Palm Beach facility, where 
the notice will be 
posted, and there is no apparent physical locati
on for posting in Belle Glade. 
Also, we shall modify the judge's 
recommended Order 
to provide for 
the posting of the notice in accord with 
J. Picini Flooring,
 356 NLRB 
11 (2010). For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring,
 Member Hayes would not require electronic distribution of 
the notice. tion that it was acting pursuant to a past practice estab-
lished prior to the Union™s certification on February 29, 
2008. We agree.  The Respondent clearly failed to prove 
a past practice of reducing hours and days of work in 

response to fluctuations in av
ailable work.  In fact, even 
in the few instances where there were such fluctuations 
prior to April 2008, the Respondent failed to establish 

that they ever resulted in a comparable reduction of hours 
and days of work.  From the Respondent™s inception, 
through April 2008, there was 
enough work available for 
all unit employees to work as much as they wanted, 5 to 
7 days a week, with lots of overtime.  Consequently, the 
substantial reduction in available work that led to the 
unilateral reduction of hours and days of work on April 
28, 2008, was a first-time event, with no established past 

company practice fo
r dealing with it.
5  Accordingly, the 
Respondent had an obligation to give the Union notice 
and an opportunity to bargain prior to implementing a 

reduction in hours and days of work.  By acting unilater-
ally, it violated Section 8(a)(5) of the Act.
6 ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Palm 

Beach Metro Transportation,
 LLC, West Palm Beach, 
Florida, its officers, agents, successors, and assigns shall 
take the action set forth in the Order. 
Substiute the following  for paragraph 2(d). 
ﬁ(d) Within 14 days after service by the Region, post at 
its West Palm Beach, Florida facilityŠand duplicate and 

mail, at its own expense, to all full-time and regular part-
time operators performing para-transit duties for Palm 
Beach County, working out of the Belle Glade areaŠ
copies of the attached notice marked ﬁAppendix.ﬂ
9  Cop-
ies of the notice, on forms provided by the Regional Di-

rector for Region 12, after being signed by the Respond-
ent™s authorized representativ
e, shall be posted by the 
Respondent and maintained for 60 consecutive days in 

conspicuous places including 
all places where notices to 
employees are customarily post
ed.  In addition to physi-
cal posting and mailing of paper notices, notices shall be 

distributed electronically, such as by email, posting on an 
intranet or an internet site, 
and/or other electronic means, 
if the Respondent customarily communicates with its 

employees by such means.  Reasonable steps shall be 
                                                           
5 We do not rely on the judge's st
atement that, ﬁEven if a past prac-
tice [regarding the reduction of hours and days of work] could be 
shown, . . . the time frame from 
February 13, 2005, until April 28, 
2008, would not show a ‚l
ong term™ past practice.ﬂ 
6 Member Hayes notes that the Respondent does not contend that it 
was confronted with an economic ex
igency excusing it from bargaining 
to impasse prior to taking unilateral action. 
 PALM BEACH METRO TRANSPORTATION
, LLC
 181
taken by the Respondent to en
sure that the notices are not 
altered, defaced, or covered by any other material. If the 
Respondent has gone out of business or closed the facili-
ty involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since April 28, 
2008.ﬂ 
 Karen M. Thornton, Esq., 
for the Government.
1 John M. Camillo, Esq., 
for the Company.
2 Dwight Mattingly, Business Agent, 
for the Union.
3 DECISION 
STATEMENT OF THE 
CASE WILLIAM N. CATES
, Administrative Law Judge.  This a uni-
lateral change case which I heard in trial in West Palm Beach, 
Florida, on January 21 and 22, 2010.
4 Case 12ŒCAŒ25842 orig-
inates from a charge filed on May 1, 2008, by the Amalgamated 
Transit Union, AFLŒCIO, Loca
l 1577 (the Union). The prose-
cution of the case was formalized on October 22, 2009, when 
the Regional Director for Region 12 of the National Labor Re-
lations Board (the Board), acting in the name of the Board™s 
General Counsel, issued a orde
r consolidating cases, consoli-
dated complaint and notice of hearing (the complaint) against 
Palm Beach Metro Transportation, LLC (the Company). 
The Company, in a timely filed answer to the complaint, de-
nied having violated the Act in any manner alleged in the com-
plaint.  The single allegation litigated concerns the Company™s re-
duction of the number of hours and days of work of its employ-
ees on about April 28, 2008,  in an appropriate unit represented 
by the Union without prior notice to the Union and without 
providing the Union an opportunity to bargain with regard to 
the conduct and the effects of such conduct. It is alleged the 
Company, by the above-described conduct, violated Section 
8(a)(5) and (1) of the National 
Labor Relations Act, as amend-
ed (the Act). 
The parties were given full opport
unity to participate, to in-
troduce relevant evidence, to 
examine and cross-examine wit-
nesses, and to file briefs.  I carefully observed the demeanor of 
the witnesses as they testified.  I have studied the whole rec-
ord,5 the posttrial briefs, and the authorities cited therein.  
                                                           
1 I shall refer to counsel for the General Counsel as counsel for the 
government and the General Counsel as the government. 
2 I shall refer to counsel for the Respondent as counsel for the Com-
pany and shall refer to the Respondent as the Company. 
3 I shall refer to the Charging Part
y as the Union and to its repre-
sentative as Union Representative. 
4 At trial the Parties entered into 
an Informal Settlement Agreement, 
which I approved on the record, covering the allegations set forth in the 
Consolidated Complaint that were based on Cases 12ŒCAŒ25866 and 
12ŒCAŒ25969.  I severed those cases from the complaint and remanded 

same to the Regional Director for Region 12 of the Board to oversee 
compliance. A copy of the agreemen
t was entered into the record as 
Judge™s Exh. 1. 
5 I grant the Government™s unopposed Motion to correct the tran-
script at p. 111 L. 11 to delete ﬁf
our-hoursﬂ and insert ﬁforty hours.ﬂ 
Based on more detailed findings a
nd analysis below, I conclude 
and find the Company violated the Act as alleged in the com-
plaint. FINDINGS OF FACT
 I.  JURISDICTION
, LABOR ORGANIZATION STATUS
, AND BARGAINING UNIT
 The Company is a Florida corporation with an office and 
place of business in West Palm Beach, Florida, where it has 
been, and continues to be, engaged in the business of operating 
an intrastate Para-transit service for Palm Beach County, Flori-
da. During the past 12 months 
ending October 1, 2009, a repre-
sentative period, the Company pu
rchased and received directly 
from points located outside the State of Florida, goods and 
services valued in excess of $10,000.  During the same period 
of time it also had gross revenues in excess of $250,000. The 
parties admit, and I find, the Company is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
The parties admit and/or do not dispute, and I find, the Union 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
It is admitted that the following employees of the Company, 
herein called the unit, constitute a unit appropriate for the pur-
poses of collective bargaining w
ithin the meaning of Section 
9(b) of the Act: 
 All full-time and regular part-t
ime operators employed by the 
Company performing Para-transit duties for Palm Beach 
County out of its facility 
located at 1635 Meathe Drive
6, West 
Palm Beach, Florida; excluding all other employees, profes-
sional employees, office clerical employees, guards and su-
pervisors as defined in the Act. 
The Facts 
Following a representation election held on August 10, 2007, 
the Union was certified as the exclusive collective-bargaining 
representative of the unit (Case 12ŒRCŒ9265) on February 29, 
2008, and at all times since that 
date, based on Section 9(a) of 
the Act, has been the exclusive collective-bargaining repre-
sentative of the unit.  As the Board noted in 
Palm Beach Metro 
Transportation, LLC
, 352 NLRB No. 79 (2008) (not reported in 
Board volumes), that about March 6, 2008, by letter, the Union 
requested the Company recognize and bargain with it as the 
exclusive collective-bargaining representative of the unit.  
About March 17, 2008, by lette
r, the Company advised the 
Union it would not bargain with
 it.  On March 20, 2008, the 
Union filed a charge (Case 12ŒCAŒ25789) against the Compa-
ny based on its refusal to bargain.  The Government issued a 
complaint against the Company on March 28, 2008, alleging 
the Company has violated Section 8(a)(5) and (1) of the Act by 
refusing the Union™s request to 
bargain following the Union™s 
certification.  On April 21, 2008, the Government filed a Mo-
tion for Summary Judgment with the Board and on April 23, 
2008, the Board issued an order transferring the proceedings to 
the Board with a Notice to Show Cause why the motion should 
                                                           
6 Formerly 6620 Lakeside Road. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 182 
not be granted.  In its answer and response, the Company ad-
mitted its refusal to bargain, but contested the validity of the 
Union™s certification on the basis of its objections to conduct 
alleged to have affected the results of the election in the repre-
sentation proceeding.  The Board concluded all representation 
issues raised by the Company were, or could have been, litigat-
ed in the prior representation proceeding and further concluded 
the Company failed to offer to adduce any newly discovered 
and previously unavailable evidence nor any special circum-
stances that would require the Board to reexamine the decision 
made in the representation proc
eeding.  The Board concluded 
the Company raised no representation issue that was properly 
litigable before it in the unfair labor practice proceeding.  On 
May 30, 2008, the Board issued its decision finding that by 
failing and refusing since about
 March 17, 2008, to recognize 
and bargain with the Union as the exclusive collective-
bargaining representative of the unit employees, the Company 
has engaged in unfair labor prac
tices affecting commerce with-
in the meaning of Section 8(a)(5) and (1) and Section 2(6) and 
(7) of the Act.  
Palm Beach Metro Transportation, 
supra.  The 
United States Court of Appeals for the Eleventh Circuit, in an 
unpublished Order (11th Cir. 
08Œ13447ŒJJ dated November 21, 
2008) granted the Government™s motion for summary entry of 
judgment against the Company enforcing the Board™s decision 
of May 30, 2008. 
Company Director Robert Glaeser testified the Company 
was formed in June 2004. The Company is a division of Yellow 
Cab Service Corporation.  Gleaser describes the Company as a 
para transit ground service primarily transporting disabled, 
elderly, wheelchair, ambulatory,
 and stretcher confined cus-
tomers.  Those using the services
 are transported to and from, 
for example, medical and dialysis treatments, as well as for 
employment, shopping, and recreat
ional needs.  Director Glae-
ser estimated 30 percent  of al
l transportation provided to its 
customers is for medical related reasons.  The Company™s con-
tract for services with Palm Beach County Florida calls for the 

Company to provide its Para transit services exclusively to 
Palm Tran, Inc., a not-for-profit entity, owned by Palm Beach 
County Florida.  The Company™s contract with Palm Beach 
County calls for participation, of at least 15 percent, by a Dis-
advantaged Business Enterprise.  The Company™s contract with 
Palm Beach County also specifies the types of vehicles to be 
used by the Company in providing the services contracted for.  
Eighty percent of the vehicles
 utilized are large buses accom-
modating either 6 or 12 ambulatory and two wheelchair pas-
sengers, with the remainder of th
e fleet being mini buses.  Di-
rector Glaeser stated the Company started with a fleet of new 
Ford diesel vehicles but ﬁsyste
m failuresﬂ ﬁbrake failuresﬂ and 
ﬁconstantly overheat[ing]ﬂ caused problems for the Company.  
Glaeser said the vehicle problem
s resulted in having to utilize 
two drivers for the same route, with one driver staying with the 
out of service vehicle while a replacement vehicle with a se-
cond driver vehicle finished the route for the original driver.  
The Company began a program of 
replacing the defective vehi-
cles starting with the replacem
ent of 38 vehicles around August 
to October 2007 with the remain
der being swapped out about a 
year later in 2008. 
The Company also, from July 2007 until January 2008, pro-
vided services directly to Medicaid. 
Director Glaeser testified that from the start of the Company 
employees were scheduled to wo
rk 4 days per week but ex-
plained there was enough work available so that employees 
worked 5 to 7 days per week.  Glaeser specifically stated that 
from about 2005 to 2008 drivers were getting 40 hours work 
per week plus lots of overtime. 
 Glaeser explained that from the 
inception of the Company through April 2008 unit employees 
had an opportunity to work as much as they wanted. 
According to Glaeser, Palm Tran Inc. prepares driver mani-
fests daily reflecting the routes and hours for each driver in-
cluding pickup and drop off locations for each customer of its 
services. 
Company Operations Manage
r Jimmy Sherrod, who has 
been with the Company from its 
inception, started as a driver, 
then supervisor and for the past 2-1/2 years has been its opera-
tions manager, helps ﬁoversee th
e operation of the daily activi-
tiesﬂ at the Company.  Sherrod testified that before April 2008 
employees worked 5, 6, or 7 da
ys per week but after April 2008 
ﬁthings went down to four to five days.ﬂ  According to Sherrod 
ﬁdrastic cutsﬂ came from Palm Tran Inc., resulting in the num-
ber of hours available for the drivers to be ﬁdrasticallyﬂ re-
duced.  Sherrod explained that the number of  hours worked has 
always been, and continues to be, controlled by Palm Tran, Inc. 
Company Director Glaeser testified the Company lost ap-
proximately 15 Medicaid routes
 in January 2008 resulting in 
hours for the drivers being slowly reduced.  Glaeser opined that 
the hours of work for unit employees was further reduced in 
April 2008 probably as a result of the Company hiring addi-
tional drivers which resulted in it taking a while for the routes 
and assignments for the drivers 
to level out. Glaeser explained 
the hiring of additional drivers 
in conjunction with fewer em-
ployees quitting their employment caused the Company to real-
ize it needed to reduce the hours 
of work for its unit employees. 
Director Glaeser testified the Company experienced perfor-
mance difficulties with the first Disadvantaged Business Enter-

prise, Imperial Trans
portation, it contracted
 with. Glaeser said 
that as a result of its difficulties
 with Imperial Transportation he 
reduced the routes assigned to that company from 15 percent of 
the overall business to about 4 or 5 percent of the business.  
According to Glaeser, Palm Beac
h County thereafter required 
the Company to come into compliance with its Disadvantaged 
Business Enterprise obligations.  This resulted in the Company 
having to obtain a substitute company, ﬁin around July 2008,ﬂ 
in order to meet its Disadvant
aged Business Enterprise re-
quirements. Glaeser said that as of the trial herein, the Disad-
vantaged Business Enterprise 
was again being assigned the 
required 15 percent of the Company™s overall business. 
Glaeser testified he did not, nor did anyone from the Compa-
ny to his knowledge, give notice to the Union regarding the 
need for a reduction in the routes and/or hours for the unit em-
ployees.  Glaeser specifically 
acknowledged, he did not give 
notice to and afford the Union an opportunity to bargain about 
the loss of work for unit employees because he did not under-
stand he had to. Glaeser stated 
he knew; however, at the time, 
the Union was the certified collective-bargaining representative 
of the unit employees. 
 PALM BEACH METRO TRANSPORTATION
, LLC
 183
Union President Mattingly tes
tified he was contacted around 
April 28, 2008, by unit employees who told him they had re-
ceived notification from company 
management that the number 
of days they worked would be reduced to 4 per week.  Matting-
ly testified that at no time, form the certification of the Union as 
the bargaining representative until April 28, 2008, did the 
Company give notice and opportunity to the Union to bargain 
about any plans or intentions for a reduction in the number of 
hours and days of work for the unit employees.  Mattingly said 
the Union was ready and available to bargain if notice and the 
opportunity had been made available to the Union. 
The Government presented uni
t employees who gave testi-
mony regarding their hours and days of work being reduced. 
Inez Turton started as a driver for the Company in April 
2005 working 5 days and over 40 hours per week.  Turton 
worked, for a period of time, for another company, Paramed, 
which was associated with the Company herein, but returned to 
work for the Company on February 28, 2008.  When she re-
turned she worked Monday through Friday for 40 hours and 
approximately 12 hours overtime per week.  Turton was noti-
fied by her supervisor, Shirley Fordham, in April 2008, her 
schedule would be changed to 4 days with less than 40 hours 
per week. Willie Mae Brown started at the Company on May 1, 2005, 
working Monday through Saturday for 60 to 70 hours per week.  
Supervisor Fordham told Brown in April 2008 her work sched-
ule would be cut to 4 days per 
week.  Brown received written 
notice of the reduction with 
an April 2008 paycheck. Brown 
testified that from April 2008 through September 2009, she 
worked 33 to 37 hours per week. 
Monica Siverain started at the Company on April 18, 2005, 
as a driver working 6 to 7 days a week. Siverain said she was 
promised by the individual who 
trained her, she would get at 
least 12 hours work per day.  Si
verain received that amount of 
work but it changed in April 2008.  Siverain said Supervisor 
Fordham told her the Company was going to change her work 

days, and she was reduced from working 5, 6, or 7 days to 4 
days per week.  Siverain explained that after April 2008 she 
obtained as many hours as po
ssible but was not making 40 
hours per week, notwithstanding, she sometimes got more than 
40, while on other occasions less than 40 hours per week. 
Janice Jarrell worked as a driver for the Company from May 
2005 to February 2009.  Jarrell said she was promised work for 
6 days per week and 12 hours per 
day.  Jarrell™s work was re-
duced to 4 days per week in May 2008. 
III.  ANALYSIS, DISCUSSION, AND CONCLUSIONS It is well settled that unilateral decisions made by an em-
ployer during the course of a collective-bargaining relationship 
concerning matters that are manda
tory subjects of bargaining 
are generally regarded as a refusal to bargain. 
NLRB v. Katz, 
369 U.S. 736 (1962). An employer™s
 duty to bargain only aris-
es, however, if the changes are material, substantial, and signif-
icant ones affecting terms a
nd conditions of employment 
Mil-lard Processing Services, 
310 NLRB 421, 425 (1993). Absent 
ﬁcompelling economic considerations
,ﬂ an employer ﬁacts at its 
perilﬂ by unilaterally changi
ng working conditions during the 
pendency of election issues and 
where the final determination 
has not yet been made. And where the final determination on 
the objections results in the cer
tification of representative the 
Board will find the employer to have violated Section 8(a)(5) 
and (1) of the Act for having made such unilateral changes 
Mike O™Connor Chevrolet, 
209 NLRB 701 (1974), enf. denied 
on other grounds
 NLRB v. Mike O™Connor, 
512 F.2d 684 (8th 
Cir. 1975). The Board in 
Mike O™Conner Chevrolet, 
supra at 
703 explained, ﬁSuch changes ha
ve the effect of bypassing, 
undercutting, and undermining the 
union™s status as the statuto-
ry representative of the employees 
in the event a certification is 
issued. To hold otherwise would 
allow an employer to box the 
union in on future bargaining positions by implementing 
changes of policy and practice during the period when objec-
tions or determinative challenges to the election are pending.ﬂ  
Reducing the hours and days of work of employees are changes 
in terms and conditions of employ
ment over which an employer 
must bargain, 
Eugene Iovine, Inc
., 328 NLRB 294 (1999).  
Stated differently a decision to reduce or change the hours 
and/or particular days of work of employees represented by a 
labor organization is a manda
tory subject of bargaining 
Car-penters Local 1031, 321 NLRB 30, 31 (1996).  If the Govern-
ment demonstrates an employer
 made a unilateral change in-
volving a mandatory subject of bargaining the burden rests with 
the employer to demonstrate su
ch a unilateral change was in 
some way privileged or the employer™s change will violate the 
Act, 
Pan American Grain, 351 NLRB 1412, 1414 fn. 9 (2007).  
In that regard, if an employer can establish that the change it 
made was made pursuant to a longstanding practice such may 
amount to a continuation of the status quo and not constitute a 
violation of the Act.  Simply 
stated a longstanding practice may 
become a term and condition of employment and an employer 
would not violate the Act if it ac
ts consistently with that prac-
tice in making unilateral changes 
Courier-Journal I
, 342 NLRB 
1093, 1094 (2004), and 
Courier Journal II, 
342 NLRB 1148 (2004).  The party asserting the existence of a past practice 
bears the burden of proof on the issue and the evidence must 

show that the practice occurred with such regularity and fre-
quency that employees could reas
onably expect the practice to 
continue or reoccur on a re
gular and consistent basis 
Eugene Iovine, Inc., 
353 NLRB 400 (2008).
 An employer violates Section 
8(a)(5) and (1) of the Act by 
unilaterally changing wages, hour
s, and other terms and condi-
tions of employment of represen
ted employees, as is the case 
herein, without providing the 
bargaining representative with 
notice and a meaningful opportunity to bargain about the 
changes. First, the evidence clearly establishes the Company reduced 
the hours and days of work of its unit employees in April 2008.  
Employees Turton, Brown, Sivera
in, and Jarrell testified they 
worked in excess of 40 hours per week from the start of their 
employment with the Company in 2005 until approximately 
late April 2008.  Turton, for example, worked 5 days and ap-
proximately 12 hours overtime per week but in April 2008 was 
told her workweek would be reduced to 4 days with less than 
40 hours work. Brown worked 6 days for 60 to 70 hours per 
week from May 2005 until April 2008 when she was informed 
by management, orally and in writing, her schedule would be 
reduced to 4 days per week.  Br
own thereafter received 33 to 37 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 184 
hours work per week through September 2009.  Siverain was 
promised 12-hour days and worked 6 to 7 days per week from 
April 2005 until April 2008, when she was told her workweek 
would be reduced to 4 days per 
week.  Sevrain thereafter did 
not average 40 hours per week.  
From these ex
amples, it is clear the Company in April 2008 reduced the hours and/or days 
of work of unit employees.  Company management acknowl-
edges there was a reduction of unit work in April 2008.  Ac-
cording to Company Director Gl
aeser, from the inception of the 
Company until April 2008, unit employees had the opportunity 
to work as much as they wished, working 5 to 7 days per week, 
with lots of overtime.  Company Operations Manager Sherrod 
acknowledged that before April 2008, unit employees worked 
5, 6, or 7 days per week but after April 2008 ﬁthings went down 
to 4 to 5 days per weekﬂ at which time ﬁdrastic cutsﬂ were 
made. 
Second, it is clear, and I find, the decision to reduce the 
hours and/or days of work of the unit employees constitutes a 
material, substantial, and signif
icant change in working condi-
tions for the unit employees. In fact
 it is difficult to think of a 
more dramatic change for employees other than perhaps dis-
charge. 
Third, it is admitted by and clear the Company did not give 
prior notice of the reduction to the Union nor did the Company 
afford the Union an opportunity to bargain with respect to the 
reduction in hours and/or days of work for unit employees or 
the effects thereof.  In that regard, Company Director Glaeser 
specifically stated he did not give notice to and afford the Un-
ion an opportunity to bargain nor did he know of anyone else 
from management doing so.  Glaese
r™s explanation, he did not 
understand he had to give notice to or bargain with the Union at 
that time, in no way justifies the Company™s lack of notice and 
bargaining.  Glaeser acknowledged
 he knew, at the time of the 
changes, the Union was the certified collective-bargaining rep-
resentative for the unit empl
oyees.  Although the April 28, 
2008 unilateral changes by the Company occurred at a time 

when it was challenging the Union™s certification, such does 
not privilege or justify its unilateral actions.  The Company 
acted at its peril when it unilaterally changed the hours and 
days of work of its unit empl
oyees during the pendency of its 
challenge to the Union™s certification.  Here, the final determi-
nation regarding the Company™s challenges resulted in the 
Board upholding the Union™s certification and the Board further 
concluded the Company had unlawfully refused to bargain with 
the Union in its test of the Union™s certification. 
As described above, I find the 
Government demonstrated the 
Company made unilateral changes involving a mandatory sub-
ject of bargaining, namely 
reducing its employees™ hours and 
days of work, without giving prior notice to and affording the 
Union an opportunity to bargain about the decision and its ef-
fects.  The Company™s actions vi
olate Section 8(a)(5) and (1) of 
the Act absent the Company demonstrating the unilateral 
changes were privileged or in some manner justified.  As ex-
plained below, I find the Compan
y failed to demonstrate any 
justification for its actions. 
The Company™s contention it had no obligation to bargain 
with the Union about the reduced hours and days of work be-
cause hours of work fluctuated prior to the advent of the Union 
is without merit.  The Company may no longer unilaterally 
exercise its discretion with resp
ect to hours and days of work, 
mandatory subjects of bargaining
, for its employees, because of 
the intervention of the bargaining representative. See, e.g., 
Adair Standish Corp., 
292 NLRB 890 fn. 1 (1989).  Simply 
stated the Company is obligated to bargain with the Union over 
the hours and days of work for the unit employees. 
The Company™s contention it could lawfully make the uni-
lateral changes in April 2008, be
cause the work schedules and 
assignments fluctuated, for reas
on beyond its control, is like-
wise without merit.  In this regard the Company points out, in 
part, it had difficulties; (1) with the Ford make of busses it first 
utilized, (2) with the first Disadvantaged Business Enterprise 
company it contracted with, (3) with its hiring new drivers then 
experiencing a decrease in driver turn over resulting in a larger 
pool of drivers, and (4) with the loss of certain Medicaid work.  
Notwithstanding that these conc
erns may have contributed to 
the Company™s decision to reduce the hours and days of work 
for the unit employees, such does not excuse the Company 
from its underlying obligation to give prior notice and afford 
the Union an opportunity to nego
tiate regarding the reductions.  
Nor may the Company justify its unilateral actions based on the 
fact it had to operate through, 
and obtain work schedules from, 
Palm Tran Inc.  Palm Tran In
c. functions simply as a conduit 
for Palm Beach County Florida for whom the Company pro-
vides its services; and, the arrangement with Palm Tran Inc. 
does not, in some manner, insulate the Company from its bar-
gaining obligations with the Union. 
I reject the Company™s contention the reduction in unit 
members hours and days of work
 resulted from, and was privi-
leged by the fact the Company was following an established 
past practice, and maintaining 
the status quo.  The evidence 
does not demonstrate an establis
hed past practice of fluctua-
tions in hours and days of work that occurred with such regular-
ity and frequency employees coul
d reasonably expect the prac-
tice to continue or reoccur on a 
regular and consistent basis.  
Quite to the contrary, it appears unit employees were consist-
ently able to work as much as they desired.  Even if a past prac-
tice could be shown, which it 
has not been established, the 
timeframe from February 13, 2005, until April 28, 2008, would 
not show a ﬁlong termﬂ past practice.  One of the lead cases the 
Company would rely on to support of its past practice defense, 
Courier-Journal I, 
342 NLRB 1093, 1094Œ1095 (2004), is 
clearly distinguishable.  The employer in 
Courier-Journal I
 had 
for 10 years regularly made unilat
eral changes in costs and of 
benefits for its unit employees™ 
healthcare program.  The em-
ployer in 
Courier-Journal I
 made the changes both pursuant to 
the parties™ collective-bargaining agreement and during hiatus 
periods between contracts.  In each instance in 
Courier-Journal 
I the union did not oppose the changes but rather accepted and 
acquiesced in the employer™s actions.  In the case herein, there 
was no established past practi
ce and no prior collective-
bargaining agreement.  Even if there had been an established 
past practice, the Union herein c
ould not be considered to have 
acquiesced because the Union was not certified as the bargain-
ing representative until February 29, 2008, and the Company 
thereafter contested the Union™s certification. 
 PALM BEACH METRO TRANSPORTATION
, LLC
 185
I find, for the reasons outlined 
above, the Company failed to 
demonstrate an established past
 practice regarding a reduction 
in hours and days of work of unit employees, nor did the Com-
pany establish any other justification for its unilateral actions 
on April 28, 2008.  I find, for the reason outlined elsewhere 
herein, the Company violated Section 8(a)(5) and (1) of the Act 
when on April 28, 2008, it reduced the number of hours and 
days of work of employees in 
the unit without prior notice to 
the Union and without affording the Union an opportunity to 
bargain with it with respect to this conduct and the effects of 
this conduct. 
CONCLUSIONS OF 
LAW 1.  The Company, Palm Beach Metro Transportation, LLC, 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2.  Amalgamated Transit Unio
n, AFLŒCIO, Local 1577 is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 3.  At all times since February 29, 2008, the Union has been 
the exclusive collective-bargaini
ng representative, within the 
meaning of Section 9(a) of the Act, of an appropriate unit of 
employees including all full-time and regular part-time opera-
tors employed by the Company. 
4.  By, since on or about Ap
ril 28, 2008, unilaterally reduc-
ing the number of hours and days of work of its unit employees 
the Company has engaged in unfair labor practices within the 
meaning of Section 8(a)(5
) and (1) of the Act. 
5.  The Company™s unfair labor practices specified in 4 
above, affect commerce within the meaning of Section 2(2), 
(6), and (7) of the Act. 
REMEDY Having found the Company has e
ngaged in certain unfair la-
bor practices, I find it necessary to order the Company to cease 
and desist there from and to ta
ke certain action designed to 
effectuate the policies of the Act.  In particular, to remedy the 
unlawful reduction in the number of hours and days of work of 
unit employees, I recommend the Company be ordered to make 
whole any unit employees for losses
 they suffered as a result of 
the unlawful reduction in their 
number of hours and days of 
work, with interest as computed in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).  The iden
tification of the em-
ployees affected and the precis
e amounts owed to them is, if 
necessary, left for determination at the compliance stage of this 
proceeding. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER The Company, Palm Beach Metro Transportation, LLC, 
West Palm Beach, Florida, its officers, agents, successors, and 
assigns shall 
                                                           
7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
1.  Cease and desist from 
(a) Unilaterally reducing the number of hours and days of 
work or otherwise altering the 
wages, hours, and other terms 
and conditions of employment of
 its unit employees represent-
ed by Amalgamated Transit Union, AFLŒCIO, Local 1577 
without affording the Union notice and an opportunity to bar-
gain. (b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of their rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Before implementing any reduction of the number of 
hours or days of work or othe
r changes affecting the wages, hours, and other terms and cond
itions of employment of unit 
employees, notify and, on reques
t, bargain with Amalgamated 
Transit Union, AFLŒCIO, Loca
l 1577 as the exclusive collec-
tive-bargaining representative of employees in the following 
appropriate bargaining unit: 
 All full-time and regular part-t
ime operators employed by the 
Company performing Para-transit duties for Palm Beach 
County out of its facility 
located at 1635 Meathe Drive,
8 West 
Palm Beach, Florida; excluding all other employees, profes-
sional employees, office clerical employees, guards and su-
pervisors as defined in the Act. 
 (b) Make unit employees whole for any loss of earnings and 
other benefits suffered as a result
 of the unilateral reduction in 
hours and days of work in the 
manner set forth in the remedy 
section of the decision. 
(c) Preserve, and within 14 days of a request, or such addi-
tional time as the Regional Director for Region 12 may allow 
for good cause shown, provide at 
a reasonable place designated 
by the Board or its agents all payroll records, Social Security 
payment records, time cards, pe
rsonnel records and reports, and 
all other records, including an electronic copy of the records if 
stored in electronic form, nece
ssary to analyze the amount of 
any back pay due under the terms of this Order. 
(d) Post at its West Palm Beach, Florida location copies of 
the attached notice marked ﬁAppendix.ﬂ
9 Copies of the notice, 
on forms provided by the Regional
 Director for Region 12 after 
being signed by the Company™s authorized representative shall 
be posted by the Company and maintained for 60 consecutive 
days in conspicuous places, including all places where notices 
are customarily posted.  Reasonable steps shall be taken to 
ensure that the notices are not altered, defaced, or covered by 
any other material.  In the event that during the pendency of 
these proceedings the Company has gone out of business or 
closed the facility involved in these proceedings, the Company 
shall duplicate and mail, at its ow
n expense, a copy of the No-
tice, to all employees employed by the Company on or after 
April 28, 2008.                                                            
8 Formerly 6620 Lakeside Road. 
9 If this order is enforced by a judgment of the United States court of 
appeals, the words in th
e notice reading, ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 186 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Company has taken to comply. 
APPENDIX 
NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

Federal labor law and has ordered us to post and obey this no-
tice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 unilaterally reduce your number of hours 
and/or days of work or otherwise alter your wages, hours, and 
other terms and conditions of em
ployment without first afford-
ing Amalgamated Transit Union, AFLŒCIO, Local 1577 notice 
and an opportunity to bargain. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
WE WILL
, before implementing any reduction in your hours 
or days of work or other changes affecting your wages, hours, 
and other terms and conditions 
of employment, notify and, on 
request, bargain with Amalgama
ted Transit Union, AFLŒCIO, 
Local 1577, as the exclusive coll
ective-bargaining representa-
tive of our employees in the following appropriate bargaining 
unit: 
 All full-time and regular part-t
ime operators employed by the 
Company performing Para-transit duties for Palm Beach 
County out of its facility located at 1635 Meathe Drive,
10 West Palm Beach, Florida; excluding all other employees, 
professional employees, office clerical employees, guards and 
supervisors as defined in the Act. 
 WE WILL
 make you whole for any loss of earnings and other 
benefits suffered as a result of th
e unilateral reductions in your 
hours and/or days of work, plus interest.  
PALM BEACH 
METRO 
TRANSPORTATION
, LLC 
                                                           
10 Formerly 6620 Lakeside Road. 
 